United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF THE
SOLICITOR, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1363
Issued: November 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 20, 2013 appellant filed a timely appeal from a November 19, 2012 Office of
Workers’ Compensation Programs’ (OWCP) decision which denied her reconsideration request
on the grounds that it was untimely filed and failed to present clear evidence of error. Because
more than 180 days has elapsed between the most recent OWCP merit decision, dated
November 3, 2011, and the filing of this appeal on May 20, 2013, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s November 2, 2012
request for reconsideration was not timely filed and failed to present clear evidence of error.
FACTUAL HISTORY
On September 11, 2008 appellant, then a 43-year-old office automation clerk, filed a
Form CA-1, traumatic injury claim, alleging that on August 21, 2008, she was lifting heavy

boxes of files into a mail cart and strained her back. OWCP accepted her claim for a lumbar
sprain. Appellant stopped work on August 22, 2008.
Appellant came under the treatment of Dr. Hampton J. Jackson, Jr., a Board-certified
orthopedist, from September 23 to December 4, 2008, for persistent back pain after a lifting
incident at work on August 21, 2008. Dr. Jackson noted spasms at L3-4, tenderness over both
iliolumbar sacroiliac complexes, no clear cut hypoesthesia and restricted range of motion. He
diagnosed lumbar strain and lumbar disc injury superimposed upon degenerative changes in the
lumbar area. Dr. Jackson opined that work duties aggravated appellant’s condition and advised
that she was totally disabled. In an October 13, 2008 electromyogram (EMG), evidence revealed
muscle membrane irritability and left gluteal and lumbar paraspinal muscles at L4-5 distribution.
A November 12, 2008 lumbar magnetic resonance imaging (MRI) scan revealed a small
posterior disc herniation at L5-S1 barely touching the thecal sac.
In a decision dated December 31, 2008, OWCP denied continuation of pay for the period
August 22 to September 22, 2008 on the grounds that the medical evidence did not support
disability for work as a result of her accepted medical condition.
Appellant continued to submit reports from Dr. Jackson dated January 13 to June 23,
2009, who treated her for a herniated disc at L5-S1. Dr. Jackson opined that conservative care
failed and recommended surgery. He diagnosed a sub annular herniated disc at L5-S1 as a result
of her work injury of August 21, 2008 and opined that she was totally disabled.
Thereafter, OWCP referred appellant to a second opinion physician and also to an
impartial medical examiner. On September 11, 2009 it proposed to terminate all benefits finding
that the referee physician established no continuing residuals of her work-related conditions.
Appellant submitted a September 1, 2009 report from Dr. Jackson, who noted appellant
had a series of epidural blocks and was awaiting approval for surgery. Dr. Jackson diagnosed
sprain and strain of the lumbar and herniated disc at L5-S1 and opined that she was totally
disabled.
In a decision dated October 14, 2009, OWCP terminated appellant’s medical and
compensation benefits effective October 11, 2009 finding that the medical evidence established
that she had no continuing residuals of her accepted conditions.
On November 4, 2009 appellant requested an oral hearing.
She submitted a
September 29, 2009 report from Dr. Jackson who diagnosed herniated disc as a result of the
work injury of August 21, 2008. After reviewing appellant’s duties as an automation clerk he
opined that she could not perform this job.
In a decision dated October 23, 2009, OWCP vacated the October 14, 2009 decision
noting that there was a typographical error in the date of the termination of benefits. It issued a
new decision terminating appellant’s medical and compensation benefits effective October 24,
2009 finding that the medical evidence established that she had no continuing residuals of her
accepted conditions. Appellant requested an oral hearing which was held on April 12, 2010.

2

In a decision dated August 5, 2010, OWCP’s hearing representative affirmed the decision
dated October 23, 2009.
On August 4, 2011 appellant requested reconsideration. She submitted reports from
Dr. Jackson dated April 14 and August 13, 2010, who diagnosed herniated disc causally related
to the work incident of August 21, 2008. On June 6, 2011 Dr. Jackson noted that appellant’s
back pain radiated into her legs which increased with activities. He diagnosed chemical
radiculitis. In a July 5, 2011 report, Dr. Jackson noted that appellant’s back pain was partially
improved with previous epidural blocks, rest and medication. He diagnosed herniated disc at
L5-S1 and noted work activities increased her pain and aggravated her condition and she could
not work. In a July 28, 2011 prescription note, Dr. Jackson ordered lumbar spine x-rays and an
MRI scan. He treated appellant on August 3, 2011 for persistent pain, herniated disc and
cytokine tumor necrosis factor-alpha causally related to her August 21, 2008 work injury.
Dr. Jackson opined that she was not fit to return to work. In an August 3, 2011 disability
certificate, he advised that appellant was totally disabled from August 3 to September 6, 2011.
In a September 23, 2011 report, Dr. Jackson treated her for back pain and dysesthesias in the left
leg. He opined that appellant sustained a disc injury at L5-S1 and chemical radiculitis and
recommended a microdiscectomy at L5. Dr. Jackson indicated that she was totally disabled.
Appellant submitted a May 28, 2010 denial of reasonable accommodations from the employing
establishment.
In a decision dated November 3, 2011, OWCP denied modification of the August 5, 2010
decision.
In a November 2, 2012 letter, received on November 6, 2012, appellant requested
reconsideration. She asserted that she had residuals of her lumbar sprain which was documented
by Dr. Jackson. Appellant disagreed with the opinion of referee physician and advised it was not
based on a complete and accurate medical history. She submitted reports from Dr. Jackson dated
June 6 to September 23, 2011, previously of record. Other reports from him dated September 7
and 15, 2011 noted appellant’s symptoms of back pain and giving way of the left leg and knee.
Dr. Jackson noted that an MRI scan revealed a disc herniation which encroached upon the left
foramen. He advised that appellant’s herniated disc and tumor necrosis factor were pain
generators and he recommended surgery. Dr. Jackson opined that she could not work. In a
September 7, 2011 disability certificate, he noted that appellant was totally disabled due to
lumbar disc syndrome. In reports dated October 19 to December 21, 2011, Dr. Jackson opined
that the disc herniation was sustained as a result of the incident of August 21, 2008. He
recommended disc surgery. Dr. Jackson advised that the damaged tissues from the August 21,
2008 injury caused tumor necrosis factor to be released causing chronic neuropathic pain. On
January 19, 2012 he advised that appellant’s condition had not changed but she could return to
work with a lifting restriction. In a January 19, 2012 disability certificate, Dr. Jackson noted that
she was partially disabled from September 6 to January 19, 2012 due to lumbar disc syndrome.
A lumbar spine x-ray dated August 22, 2011 revealed mild facet osteoarthritis of the lumbar
spine with no evidence of instability. A lumbar spine MRI scan revealed degenerative disc
disease at L5-S1, central disc protrusion that displaces the descending right S1 nerve root.
In reports dated September 15 and 20, 2011, Dr. Joseph O’Brien, a Board-certified
orthopedist, treated appellant for severe back and left leg pain. He diagnosed neuroforaminal

3

stenosis, degenerative L5-S1 and lumbago. Dr. O’Brien recommended an anterior lumbar
interbody fusion at L5-S1. He opined that due to appellant’s severe back and leg pain she could
perform sedentary work with restrictions. In a September 15, 2011 sick leave certificate,
Dr. O’Brien advised that she could return to work on September 16, 2011 with a lifting
restriction.
By decision dated November 19, 2012, OWCP denied appellant’s request for
reconsideration as it was untimely and did not establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”1
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the
implementing regulations provide that an application for reconsideration must be received within
one year of the date of OWCP’s decision for which review is sought.2 However, OWCP will
reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation, if the
claimant’s application for review shows clear evidence of error on the part of OWCP in its most
recent merit decision. To establish clear evidence of error, a claimant must submit evidence
relevant to the issue that was decided by OWCP. The evidence must be positive, precise and
explicit and must be manifest on its face that OWCP committed an error.3
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.4
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.5 It is not enough merely to show that
1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.607(a).

3

Id. at 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

4

Annie L Billingsley, 50 ECAB 210 (1998).

5

Jimmy L. Day, 48 ECAB 652 (1997).

4

the evidence could be construed so as to produce a contrary conclusion.6 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.7 The Board makes an independent determination
as to whether a claimant has submitted clear evidence of error on the part of OWCP.8
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. OWCP’s procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original OWCP decision.9 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.
As appellant’s November 2, 2012 request for reconsideration, received on November 6, 2012,
was not received within one year after the most recent merit decision of November 3, 2011 it was
untimely.10 Consequently, she must demonstrate clear evidence of error by OWCP in denying
her claim for compensation.
The Board also finds that appellant has not established clear evidence of error on the part
of OWCP. Appellant’s November 2, 2012 letter asserted that she continued to have residuals of
her lumbar sprain which was supported by Dr. Jackson. She disagreed with the opinion of the
referee physician and believed it was not based on complete and accurate medical history. While
appellant addressed her disagreement with OWCP’s termination decision, her general allegations
do not raise a substantial question as to the correctness of OWCP’s decision. OWCP properly
found that her statements of November 2, 2012 did not establish clear evidence of error.
The Board notes that the underlying issue is medical in nature and that, on
reconsideration, appellant submitted additional medical evidence. Appellant submitted reports
from Dr. Jackson dated June 6 to September 23, 2011, previously of record. OWCP had
previously considered this evidence and she, in submitting these documents, did not explain how
this evidence was positive, precise and explicit in manifesting on its face that OWCP committed
an error in denying her claim for compensation. It is not apparent how resubmission of this
evidence is sufficient to raise a substantial question as to the correctness of OWCP’s decision.

6

Id.

7

Id.

8

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

9

20 C.F.R. § 10.607(a).

10

In computing the time for requesting reconsideration, the date of the event from which the designated period of
time begins to run shall not be included when computing the time period. However, the last day of the period so
computed shall be included unless it is a Saturday, a Sunday or a legal holiday. One year from November 3, 2011 is
Saturday, November 3, 2012. The time for requesting reconsideration of OWCP’s November 3, 2011 decision
began to run on November 4, 2011, and thus would have expired on November 3, 2012, had this date not been a
Saturday. The next business day was Monday, November 5, 2012. As appellant’s request for reconsideration was
not received until November 6, 2012, it was not timely. See Debra McDavid, 57 ECAB 149 (2005); John B.
Montoya, 43 ECAB 1148 (1992).

5

Other reports from Dr. Jackson dated September 7 and 15, 2011 noted appellant’s
symptoms and disability status. In reports dated October 19 to December 21, 2011, Dr. Jackson
noted appellant’s complaints of back pain and opined that the disc herniation was sustained as a
result of the incident of August 21, 2008. He opined that the damaged tissues of August 21,
2008 caused tumor necrosis factor to be released causing chronic neuropathic pain. On
January 19, 2012 Dr. Jackson returned appellant to work subject to a lifting restriction. Even
though he noted that she had symptoms of her lumbar sprain sustained in the workplace accident,
he did not specifically explain the reasons why she had continuing residuals causally related to
her accepted employment condition of sprain of the back and lumbar region. Rather, Dr. Jackson
attributes appellant’s condition to herniated disc at L5-S1 and tumor necrosis factor, conditions
not accepted by OWCP as work related. These reports are not rationalized as the physician does
not explain the reasons why any residuals were caused by the accepted lumbar sprain. This
evidence is not so positive, precise and explicit that it manifests on its face that OWCP
committed an error. Thus, these reports are insufficient to discharge appellant’s burden of proof.
Appellant submitted reports from Dr. O’Brien dated September 15 and 20, 2011, who
diagnosed neuroforaminal stenosis, degenerative L5-S1 and lumbago and recommended surgery
at L5-S1. Dr. O’Brien opined that she could return to work on September 16, 2011. Although
he noted that appellant had symptoms of low back and leg pain, he did not specifically explain
the reasons why she had any employment-related residuals causally related to her accepted low
back sprain. Rather, Dr. O’Brien attributes her symptoms and disability to neuroforaminal
stenosis, degenerative L5-S1 and lumbago, all conditions that were not accepted as related to the
August 21, 2008 work injury. Thus, these reports are insufficient to discharge appellant’s burden
of proof.
The Board notes that clear evidence of error is intended to represent a difficult standard.
The submission of a detailed well-rationalized medical report which, if submitted before the
denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.11 Other medical evidence submitted by appellant did
not specifically address whether she had residuals of her accepted work injury. This evidence is
not so positive, precise and explicit that it manifests on its face that OWCP committed an error.
Appellant has not established clear evidence of error by OWCP in its November 19, 2012
decision.
CONCLUSION
The Board finds that appellant’s request for reconsideration dated November 2, 2012 was
untimely filed and did not demonstrate clear evidence of error.

11

D.G., 59 ECAB 455 Docket No. 08-137 (issued April 14, 2008); Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.3c (January 2004).

6

ORDER
IT IS HEREBY ORDERED THAT the November 19, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

